DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to withdrawn claim 1, as of the Amendment after Notice of Allowance (Rule 312) filed 08/22/2022, is acknowledged. 


Allowable Claims
	Claims 1-3, 11-15, and 17-29 are allowed, with claims 11 and 15 being the independent claims. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	To clarify the Examiner’s Amendments below, only claim 1 is amended. No other claims are amended by the present Examiner’s Amendment. These amendments are only made for the purpose of remedying minor typographical mistakes and/or antecedent basis issues under 35 U.S.C. 112(b). 


The application has been amended as follows: 

(Allowed - Currently Amended) A method of providing visual information about a location of a tumour under a body surface of a human or animal body with the system of claim 11, the method comprising: 
interacting, by the tumour sensor tracking system, with the at least one electromagnetic tumour sensor to determine the individual location of the tumour sensor in space; 
determining the digital volumetric tumour model representative of the shape of the tumour; 
mapping each tumour sensor location to the tumour model; 
providing the at least one surgical tool provided with the at least one surgical tool sensor, the at least one surgical tool sensor interacting with the surgical tool sensor tracking system to determine the individual location of the surgical tool sensor in space
determining the digital surgical tool model representative of the shape of the surgical tool; 
mapping each surgical tool sensor location to the surgical tool model; 
scanning the human or animal body to obtain information about at least one anatomical structure in the human or animal body 
interacting, by the reference sensor tracking system, with the at least one reference sensor located on the surface of the human or animal body to determine the individual location of the reference sensor in spac
mapping each reference sensor location to at least one anatomical structure in the human or animal body; 
determining the location of each tumour sensor in space; 
determining the location of each surgical tool sensor in space; 
determining the location of each reference sensor in space; 
assembling, based on the first and second coordinate systems, the virtual image showing-2-Attorney Docket No.: P6076087PCT/USU.S. Application No.: 15/77,248 Response dated: November 11, 2021the digital volumetric tumour model representative of the shape of the tumour, as located with the at least one tumour sensor, in the spatial relationship to the digital surgical tool model representative of the shape of the surgical tool, as located with the at least one surgical tool sensor; and 
assembling, based on the third coordinate system, the virtual image further to show the at least one anatomical structure, as located with the at least one reference sensor, in the spatial relationship to the digital volumetric tumour model representative of the shape of the tumour, as located with the at least one tumour sensor, and in the spatial relationship to the digital surgical tool model representative of the shape of the surgical tool, as located with the at least one surgical tool sensor.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 11-15 and 17-27 were previously indicated as allowed. See Reasons for Allowance section of previous Notice of Allowance for explanation of how these previously allowed claims overcome the prior art. 
In light of the amendments to claim 1 (as filed on 08/22/2022 under Rule 312), claims 1-3 are allowed. The reason for the allowance of claims 1-3 is their dependence on the allowable independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 11-15, and 17-29 are allowed, with claims 11 and 15 being the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793